

113 HR 3603 IH: To limit the construction on United States soil of satellite positioning ground monitoring stations of foreign governments, and for other purposes.
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3603IN THE HOUSE OF REPRESENTATIVESNovember 21, 2013Mr. Kingston (for himself, Mr. Rogers of Alabama, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Armed Services and Select Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo limit the construction on United States soil of satellite positioning ground monitoring stations of foreign governments, and for other purposes.1.Limitation on construction on United States soil of satellite positioning ground monitoring stations of foreign governments(a)CertificationThe President may not authorize or permit the construction of a satellite positioning ground monitoring station directly or indirectly controlled by a foreign government on United States soil until the Secretary of Defense and the Director of National Intelligence jointly certify to Congress that such monitoring station will not possess the capability or potential to be used for the purpose of gathering intelligence or improving any foreign weapons system.(b)Report(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense, the Director of National Intelligence, and the Commander of the United States Strategic Command shall jointly submit to the appropriate committees of Congress a report on the use of satellite positioning ground monitoring stations by foreign governments for the purpose of gathering intelligence or improving the accuracy of missile guidance systems.(2)ElementsThe report required by paragraph (1) shall include the following:(A)A description and assessment of the current and potential use of satellite ground monitoring stations under the control of foreign governments for the purpose of gathering intelligence.(B)A description of the role of positioning satellites in ballistic and tactical missile guidance systems.(C)A description and assessment of the current and potential future use of satellite positioning ground monitoring stations as a means of improving the accuracy of satellite guided missiles.(3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(4)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—(A)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.